Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00540-CV

                                   Levi and Michelle MCKENZIE,
                                             Appellants

                                            v.
                                       COMMUNITY
                                 COMMUNITY NATIONAL BANK,
                                         Appellee

                     From the 38th Judicial District Court, Medina County, Texas
                                  Trial Court No. 13-05-21843-CV
                         The Honorable Camile G. Dubose, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 29, 2014

DISMISSED

           Texas Rule of Appellate Procedure 5 provides the following:

           A party who is not excused by statute or these rules from paying costs must pay—
           at the time an item is presented for filing—whatever fees are required by statute or
           Supreme Court order. The appellate court may enforce this rule by any order that
           is just.

TEX. R. APP. P. 5.

           Because Appellants Levi and Michelle McKenzie failed to pay the filing fee in this appeal,

on August 28, 2014, we ordered appellants to either (1) pay the applicable filing fee or (2) provide

written proof to this court that they are excused by statute or these rules from paying the filing fee.
                                                                                    04-14-00540-CV


See TEX. R. APP. P. 20.1 (providing that party who qualifies as indigent under Rule 20 may proceed

without advance payment of costs). We warned that if appellants failed to respond by September

8, 2014, this appeal would be dismissed. See TEX. R. APP. P. 42.3(c).

       Appellants, however, failed to pay the filing fee or provide written proof that they are

excused from paying the filing fee by the date ordered. We, therefore, dismiss this appeal. See id.


                                                 PER CURIAM




                                               -2-